Citation Nr: 1129419	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart condition claimed as a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a heart murmur.

A Board hearing was held in June 2010 with the Veteran in Washington, D.C., before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The claim was remanded by the Board in June 2010 and January 2011 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran was in sound condition at the time of his enlistment.

2.  The Veteran has tachyarrhythmia that is etiologically related to service.


CONCLUSION OF LAW

Tachyarrhythmia was incurred in service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition pre-existed service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered. 38 C.F.R. § 3.304(b).  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The presumption of soundness attaches where a portion of the Veteran's service medical records, including his service entrance examination report, were unavailable and were presumed to have been lost in a fire.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994).

As noted above, the Veteran's service treatment records are unavailable, with the exception of a portion of his separation examination, which noted heart palpitations existing prior to service.  At RO hearings in June 2007 and November 2008, and at his Board hearing in June 2010, the Veteran testified that he had a heart condition, described as a flutter, prior to entering service.

The Board concludes that the presumption of soundness has not been rebutted.  As noted above, the presumption attaches in light of the Veteran's missing enlistment examination and service treatment records.  Although palpitations were noted as existing prior to service on the Veteran's separation examination, there was no explanation or rationale accompanying that determination.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The only other evidence indicating that the Veteran had a pre-existing heart condition is his own lay testimony.  As the Court has indicated, this alone is insufficient to rebut the presumption of soundness.  Moreover, weighing the Veteran's testimony together with the findings of the separation examination, the Board finds that the evidence does not meet the clear and unmistakable standard outlined above.  That is, the preexistence of a heart condition is not "undebatable."  Therefore, the presumption of soundness is not rebutted.

Private records dated April 1996 include a reported history of murmur and cardiac arrhythmia, as well as pacemaker implantation.  On examination, the heart had regular rhythm, with no murmur, thrills, or gallops.

A letter from the Veteran's treating physician was received in October 2006.  He stated that he treated the Veteran from February 1996 through December 2004 for a heart murmur condition.  He reviewed the available service records, as well as his own records, and concluded that it was more likely than not that the heart murmur condition was aggravated in service beyond that which is considered a natural progression.

VA treatment records show the Veteran was seen in January 2007 for intermittent feelings of his heart racing, associated with chest pain.  In May 2007, the Veteran was advised to discontinue his use of Coumadin.  A Holter test indicated no atrial fibrillation or significant arrhythmias.

The Veteran testified at an RO hearing in June 2007, and again in November 2008.  He also testified at a Board hearing in June 2010.  Collectively, he stated that he had a heart murmur before he entered service, and that his condition worsened during service.  He noticed a change after he returned from service overseas.  He did not seek treatment after service until 1981, after an incident in which he passed out.

The Veteran was afforded a VA examination in September 2010.  The claims file was reviewed by the examiner.  The Veteran reported being told at age 16 by his mother that he had a heart murmur.  This murmur did not cause any problems before, during, or after service.  While in service, the Veteran also had episodes of a rapid heartbeat.  He stated he was given medication during service to treat this.  He also stated that he sought treatment 4 or 5 years after service, which the examiner noted to be incongruent with his Board hearing testimony.  He denied a history of a pacemaker or sustained ventricular arrhythmia.  The examiner noted the results of prior Holter and EKG testing from 2007.  On examination, the Veteran had regular heart rate and rhythm.  He had a 2/6 soft systolic murmur heard all over the pericardium.  The examiner diagnosed a history of heart murmur and heart palpitation.  He stated that the Veteran's heart murmur was less likely than not incurred in or aggravated by service.  Service treatment records did not mention a murmur, and an echocardiogram from June 2007 indicated that the current murmur was clinically insignificant.  However, the examiner concluded that heart palpitations were at least as likely as not incurred in service, as it was diagnosed on his separation examination.

A supplemental VA opinion was obtained in May 2011.  The examiner was asked to clarify his diagnosis of heart palpitations.  He stated that heart palpitations were not the primary diagnosis.  Rather, they were the result of an underlying heart condition of tachyarrhythmia with possible accessory pathway.  This condition was at least as likely as not related to service.  

Based on the evidence of record, the Board finds that service connection for tachyarrhythmia is warranted.  As noted above, although there is some evidence suggesting that heart palpitations existed prior to service, it is insufficient to rebut the presumption of soundness in this case.  Moreover, the September 2010 VA examiner concluded that the Veteran had tachyarrhythmia that was incurred in service.  This opinion is based on a review of the claims file, a history provided by the Veteran, and a physical examination of the Veteran.  There is no other competent medical evidence to refute this opinion or to otherwise suggest that the Veteran's heart condition is not related to service.

The Board notes the October 2006 private opinion which concluded that a heart murmur was aggravated by service.  However, this opinion is afforded little probative weight, as the treating physician did not provide a rationale to support his conclusion.  See Hernandez-Toyens, supra.  Also, as the presumption of soundness was not rebutted, service connection for aggravation of a disability is not for application.

Finally, the Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

To the extent that the VA examiner's opinion is based on statements provided by the Veteran, the Board finds that these statements are competent, as they address observable symptoms such as a racing heart and "skipped beats."  See 38 C.F.R. § 3.159(c)(2); see also Layno v. Brown, 6 Vet. App. 465 (1991).  Moreover, these statements are credible as they are generally consistent with each other and with the other evidence of record.  Therefore, service connection is warranted.



ORDER

Service connection for tachyarrhythmia is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


